Exhibit 10.2

Execution Version

REGISTRATION RIGHTS AGREEMENT

dated as of

August 4, 2017

between

MetLife, Inc.

and

Brighthouse Financial, Inc.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1  

DEFINITIONS

     1  

1.1.

 

Definitions

     1  

1.2.

 

Other Terms

     3  

1.3.

 

Rules of Construction. Unless the context otherwise requires:

     3   ARTICLE 2  

REGISTRATION RIGHTS

     4  

2.1.

 

Demand Registration

     4     2.1.1 Request for Registration      4     2.1.2 Shelf Registration   
  5     2.1.3 Selection of Underwriters      5     2.1.4 Priority on Demand
Registrations      6     2.1.5 Deferral or Suspension of Filing      6  

2.2.

 

Piggyback Registrations

     7     2.2.1 Right to Piggyback      7     2.2.2 Priority on Piggyback
Registrations      8  

2.3.

 

Shelf Registration Statement

     9     2.3.1 Filing      9     2.3.2 Block Trade      10  

2.4.

 

Holdback Agreements

     11  

2.5.

 

Registration Procedures

     12  

2.6.

 

Suspension of Dispositions

     16  

2.7.

 

Registration Expenses

     16     2.7.1 Demand Registrations      16     2.7.2 Piggyback Registrations
     17     2.7.3 Block Trades      17  

2.8.

 

Indemnification

     18     2.8.1 Indemnification by SpinCo      18     2.8.2 Indemnification by
Holders      18     2.8.3 Indemnification Procedures      19     2.8.4
Contribution      20     2.8.5 Survival of Indemnification      21  

2.9.

 

Transfer of Registration Rights

     21  

2.10.

 

Rule 144

     21  

2.11.

 

Preservation of Rights

     21  

 

i



--------------------------------------------------------------------------------

ARTICLE 3  

TERMINATION

     22  

3.1.

 

Termination

     22   ARTICLE 4  

MISCELLANEOUS

     22  

4.1.

 

Notices

     22  

4.2.

 

Authority

     23  

4.3.

 

Governing Law

     24  

4.4.

 

Waiver of Jury Trial

     24  

4.5.

 

Successors and Assigns

     24  

4.6.

 

Severability

     24  

4.7.

 

Remedies

     24  

4.8.

 

Waivers

     25  

4.9.

 

Amendment

     25  

4.10.

 

Counterparts

     25  

 

ii



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of August 4,
2017, is between MetLife, Inc., a Delaware corporation (“RemainCo”), and
Brighthouse Financial, Inc., a Delaware corporation (“SpinCo”).

R E C I T A L S

WHEREAS, RemainCo and SpinCo are party to that certain Master Separation
Agreement, dated as of August 4, 2017 (the “Master Agreement”), pursuant to
which, among other things, RemainCo intends to transfer shares of SpinCo’s
common stock, par value $0.001 (the “Common Stock”), to holders of shares of
RemainCo’s common stock (the “Distribution”);

WHEREAS, following the Distribution, RemainCo will continue to own shares of
Common Stock; and

WHEREAS, in connection with the Distribution, SpinCo has agreed to provide
RemainCo and certain of its subsidiaries certain registration rights as set
forth herein.

NOW, THEREFORE, in consideration of the mutual promises, agreements and
covenants set forth herein and for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:

ARTICLE 1

DEFINITIONS

1.1. Definitions. Capitalized terms used in this Agreement and not otherwise
defined herein shall have the meanings ascribed to such terms in the Master
Agreement. The following terms shall have the meanings set forth in this
Section 1.1:

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with, such Person.
For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”) when used
with respect to any Person, means the possession, directly or indirectly, of the
power to cause the direction of the management or policies of such Person,
whether through the ownership of voting securities, by contract or otherwise.

“Approved Block Trade” means a block sale or non-marketed underwritten offering
of Registrable Securities for a number of Registerable Securities with a market
value, as of the closing price of the day immediately prior to such sale or
offering, that is equal to at least $15,000,000, in a bid process effected
through an underwriter.

“Board of Directors” means the Board of Directors of SpinCo.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in New York City.

 

1



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the SEC thereunder.

“Excluded Registration” means a registration under the Securities Act of
(i) Registrable Securities pursuant to one or more Demand Registrations pursuant
to Section 2.1 hereof, (ii) securities registered on Form S-8 or any similar or
successor form, and (iii) securities registered to effect the acquisition of, or
combination with, another Person.

“Holder” means (i) RemainCo, (ii) any of its direct or indirect Subsidiaries as
of immediately following the Distribution that, as of such time, own shares of
SpinCo’s Common Stock (a “Subsidiary Holder”), and (iii) from and after the date
hereof, any Permitted Transferee or any direct transferee of RemainCo, a
Subsidiary Holder or a Permitted Transferee who shall become a party to this
Agreement in accordance with Section 2.9 and has agreed in writing to be bound
by the terms of this Agreement.

“Permitted Transferee” means any Subsidiary of RemainCo.

“Person” or “person” means any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust,
unincorporated organization or government or other agency or political
subdivision thereof.

“register,” “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such registration
statement.

“Registrable Securities” means SpinCo’s Common Stock and any securities issued
or issuable directly or indirectly with respect to, in exchange for, upon the
conversion of or in replacement of SpinCo’s Common Stock, whether by way of a
dividend or distribution or stock split or in connection with a combination of
shares, recapitalization, merger, consolidation, exchange or other
reorganization, owned by the Holders, whether owned on the date hereof or
acquired hereafter; provided, however, that shares of SpinCo’s Common Stock
that, pursuant to Section 3.1, no longer have registration rights hereunder
shall not be considered Registrable Securities.

“Registration Statement” means any registration statement of SpinCo under the
Securities Act that permits the public offering of any of the Registrable
Securities pursuant to the provisions of this Agreement, including the
prospectus, amendments and supplements to such registration statement, all
exhibits, all material incorporated by reference or deemed to be incorporated by
reference in such registration statement and all other documents filed with the
SEC to effect a registration under the Securities Act.

“Requesting Holders” shall mean any Holder or Holders requesting to have their
Registrable Securities included in any Demand Registration or Shelf
Registration.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the SEC thereunder.

 

2



--------------------------------------------------------------------------------

“Shelf Registration Statement” means a Registration Statement that contemplates
offers and sales of securities pursuant to Rule 415 promulgated under the
Securities Act.

“Subsidiary” means (i) any corporation of which a majority of the securities
entitled to vote generally in the election of directors thereof, at the time as
of which any determination is being made, are owned by RemainCo, either directly
or indirectly and (ii) any joint venture, general or limited partnership,
limited liability company or other legal entity in which RemainCo is the record
or beneficial owner, directly or indirectly, of a majority of the voting
interests or the general partner (or a majority of the voting interests of the
general partner).

“Underwritten Offering” means a discrete registered offering of securities
conducted by one or more underwriters pursuant to the terms of an underwriting
agreement.

1.2. Other Terms. For purposes of this Agreement, the following terms have the
meanings set forth in the section or agreement indicated.

 

Term

   Section

Advice

   Section 2.6

Agreement

   Introductory Paragraph

Common Stock

   Recitals

Convertible or Exchange Registration

   Section 2.7

Demand Registration

   Section 2.1.1(a)

Demand Request

   Section 2.1.1(a)

Demanding Shareholders

   Section 2.1.1(a)

Distribution

   Recitals

FINRA

   Section 2.5(xvii)

Inspectors

   Section 2.5(xiii)

Master Agreement

   Recitals

Piggyback Registration

   Section 2.2.1

Records

   Section 2.5(xiii)

Required Filing Date

   Section 2.1.1(b)

Seller Affiliates

   Section 2.8.1

Shelf Registration

   Section 2.1.2

Suspension Notice

   Section 2.6

1.3. Rules of Construction. Unless the context otherwise requires:

 

  (1) a term has the meaning assigned to it;

 

  (2) “or” is not exclusive;

 

  (3) words in the singular include the plural, and words in the plural include
the singular;

 

  (4) provisions apply to successive events and transactions; and

 

  (5) “herein,” “hereof” and other words of similar import refer to this
Agreement as a whole and not to any particular Article, Section or other
subdivision.

 

3



--------------------------------------------------------------------------------

ARTICLE 2

REGISTRATION RIGHTS

2.1. Demand Registration.

2.1.1 Request for Registration.

(a) Commencing on the date hereof, any Holder or Holders of Registrable
Securities shall have the right to require SpinCo to file a registration
statement on Form S-1 or S-3 or any similar or successor to such forms under the
Securities Act for a public offering of all or part of its or their Registrable
Securities (a “Demand Registration”), by delivering to SpinCo written notice
stating that such right is being exercised, naming, if applicable, the Holders
whose Registrable Securities are to be included in such registration
(collectively, the “Demanding Shareholders”), specifying the number of each such
Demanding Shareholder’s Registrable Securities to be included in such
registration and, subject to Section 2.1.3 hereof, describing the intended
method of distribution thereof (a “Demand Request”). SpinCo shall use its
reasonable best efforts to cause Demand Registrations to be registered on Form
S-3 (or any similar or successor form) once SpinCo becomes eligible to use Form
S-3 (or any similar or successor form).

(b) Subject to Section 2.1.5, SpinCo shall file the registration statement in
respect of a Demand Registration as soon as practicable and, in any event,
within forty-five (45) days after receiving a Demand Request (the “Required
Filing Date”) and shall use reasonable best efforts to cause the same to be
declared effective by the SEC as promptly as practicable after such filing;
provided, however, that:

(i) SpinCo shall not be obligated to effect a Demand Registration pursuant to
Section 2.1.1(a) unless the Demand Request is for a number of Registrable
Securities with a market value, as of the closing price of the day such Demand
Registration is submitted, that is equal to at least $100,000,000; and

(ii) Subject to Section 2.1.1(a), (x) RemainCo, the Subsidiary Holders and their
respective Permitted Transferees will be entitled to request, collectively, up
to eight (8) Demand Registrations (including Shelf Registrations) and (y) any
Holder that is not RemainCo, a Subsidiary Holder or their respective Permitted
Transferee will be entitled to request up to (A) if such Holder holds, at the
time such Holder becomes party to this Agreement pursuant to Section 2.9,
Registrable Securities representing at least fifteen percent (15%) of the then
issued and outstanding shares of Common Stock, four (4) Demand Registrations
(including Shelf Registrations) or (B) in all other instances, two (2) Demand
Registrations (including Shelf Registrations), in each case without a Demand
Registration requested pursuant to clause (x) or (y) counting against the total
number of demands granted under the other clause. SpinCo and any Holder shall be
entitled to participate in a Demand Registration initiated by any other Holder,
and SpinCo shall give prompt written notice to each Holder of Registrable
Securities other than the Demanding Shareholders (which notice shall be given
not less than seven (7) Business Days prior to the anticipated filing date of
the registration statement or, in the case of a Shelf

 

4



--------------------------------------------------------------------------------

Registration Statement, preliminary prospectus supplement in respect of such
Demand Registration), which notice shall offer each such Holder the opportunity
to include any or all of its Registrable Securities in such registration
statement, subject to the limitations contained in Section 2.1.4 hereof. Each
such Holder who desires to have its Registrable Securities included in such
registration statement shall so advise SpinCo in writing (stating the number of
shares desired to be registered) within three (3) Business Days after the date
of such notice from SpinCo. Any Holder shall have the right to withdraw such
Holder’s request for inclusion of such Holder’s Registrable Securities in any
registration statement pursuant to this Section 2.1.1 by giving written notice
to SpinCo of such withdrawal. Subject to Section 2.1.4 below, SpinCo shall
include in such registration statement all such Registrable Securities so
requested to be included therein.

(iii) Until the date on which SpinCo first becomes eligible to use a Form S-3
(or any similar or successor form) as a Shelf Registration Statement, SpinCo
will not be obligated to effect more than one Demand Registration which, for the
avoidance of doubt, shall be in addition to any registration on a Shelf
Registration Statement, in any four (4)-month period; provided that the
restrictions set forth in this Section 2.1.1(b)(iii) shall be of no further
effect from and after such date.

(c) Withdrawal. A Holder may, by written notice to SpinCo, withdraw its
Registrable Securities from a Demand Registration at least two Business Days
prior to, or such lesser time in such Holder’s reasonable discretion up to,
(i) in the case of a Demand Request in response to which SpinCo files a
Registration Statement that is not a Shelf Registration Statement, effectiveness
of the filing of the applicable Registration Statement or (ii) in the case of a
Demand Request in response to which SpinCo files or utilizes a Shelf
Registration Statement, the filing of the preliminary prospectus supplement
related to the Shelf Registration Statement. Upon receipt of notices from all
applicable Holders to such effect, SpinCo shall cease all efforts to seek
effectiveness of the applicable Registration Statement, if applicable.

2.1.2 Shelf Registration. With respect to any Demand Registration, so long as
SpinCo is eligible to use a Shelf Registration Statement, SpinCo shall effect a
registration of the Registrable Securities under a registration statement on
Form S-3 (or any similar or successor form) pursuant to Rule 415 under the
Securities Act (or any successor rule) (such registration, a “Shelf
Registration”).

2.1.3 Selection of Underwriters. At the request of the Holders of a majority of
the Registrable Securities held by the Requesting Holders to be registered in a
Demand Registration, the offering of Registrable Securities pursuant to a Demand
Registration shall be in the form of a “firm commitment” Underwritten Offering
or, at the sole discretion of such Holders following consultation with SpinCo,
any other standard of Underwritten Offering. The Holders of a majority of the
Registrable Securities to be registered in a Demand Registration shall select
the investment banking firm or firms to manage the Underwritten Offering,
provided that such selection shall be subject to the consent of SpinCo, which
consent shall not be unreasonably withheld or delayed (except that such consent
of SpinCo shall not be required at any time that RemainCo is the holder of a
majority of the Registrable Securities to be so registered, provided, however,
that RemainCo shall consult with SpinCo and consider SpinCo’s suggestions, if
any, in good faith in connection with such selection). No Holder may participate
in any registration

 

5



--------------------------------------------------------------------------------

pursuant to Section 2.1.1 unless such Holder (x) agrees to sell such Holder’s
Registrable Securities requested by such Holder to be registered in a Demand
Registration on the basis provided in any underwriting arrangements described
above and (y) completes and executes all questionnaires, powers of attorney,
indemnities, underwriting agreements and other documents reasonably required
under the terms of such underwriting arrangements; provided, however, that no
such Holder shall be required to make any representations or warranties in
connection with any such registration other than representations and warranties
as to (i) such Holder’s ownership of the Registrable Securities to be
transferred by such Holder free and clear of all liens, claims, and
encumbrances, (ii) such Holder’s power and authority to effect such transfer,
and (iii) such matters pertaining to compliance with securities laws as may be
reasonably requested; provided further, however, that the obligation of such
Holders to indemnify pursuant to any such underwriting arrangements shall be
several, not joint and several, among such Holders selling Registrable
Securities, and the liability of each such Holder will be in proportion to the
respective number of Common Shares proposed to be sold or, if an Underwritten
Offering is consummated, actually sold, by each such Holder; and provided
further, however, that such liability of each Holder will be limited to the net
amount received by such Holder from the sale of his or its Registrable
Securities pursuant to such registration.

2.1.4 Priority on Demand Registrations. If a registration pursuant to
Section 2.1.1 or 2.1.2 above is an Underwritten Offering and the managing
underwriters of such proposed Underwritten Offering advise the Holders in
writing that, in their opinion, the number of securities requested to be
included in such Underwritten Offering exceeds the number which can be sold in
such offering without being likely to have a significant adverse effect on the
price, timing or distribution of the securities offered or the market for the
securities offered, then the number of securities to be included in such
Underwritten Offering shall be reduced in the following order of priority:
first, there shall be excluded from the Underwritten Offering any securities to
be sold for the account of any selling securityholder other than the Holders;
second, there shall be excluded from the Underwritten Offering any securities to
be sold for the account of SpinCo; and finally, the number of Registrable
Securities of any Holders that have been requested to be included therein shall
be reduced, pro rata based on the number of Registrable Securities owned by each
such Holder, in each case to the extent necessary to reduce the total number of
securities to be included in such offering to the number recommended by the
managing underwriters.

2.1.5 Deferral or Suspension of Filing. SpinCo may (x) defer the filing (but not
the preparation), initial effectiveness or continued use of a registration
statement required by Section 2.1 or Section 2.3, or (y) require the Holders to
suspend any offerings of Registrable Securities pursuant to this Agreement, in
the case of each clauses (x) and (y) until a date not later than sixty (60) days
after the Required Filing Date of any such registration statement and not more
than ninety (90) days in any twelve (12) month period in the aggregate (for all
such deferrals or suspensions pursuant to this Section 2.1.5): (A) if SpinCo is
subject to any of its customary suspension or blackout periods, for all or part
of the period of such blackout period, (B) if any offering would occur during
the period commencing 10 days prior to any of up to two (2) annual scheduled
investor day presentations, for which notice was provided to RemainCo at least
three (3) months in advance, and ending on the earlier of (1) two days after the
furnishing to the SEC of the Form 8-K reporting the substance of such investor
day presentation or (2) six (6) Business Days after such investor day
presentation, or (C) if (i) at the time SpinCo receives the Demand

 

6



--------------------------------------------------------------------------------

Request, SpinCo or any of its subsidiaries are engaged in confidential
negotiations or other confidential business activities, disclosure of which
would be required in such registration statement (but would not be required if
such registration statement were not filed), and the Board of Directors of
SpinCo or a committee of the Board of Directors of SpinCo determines in good
faith that such disclosure would be materially detrimental to SpinCo and its
stockholders, (ii) prior to receiving the Demand Request, SpinCo had determined
to effect a registered underwritten public offering of SpinCo’s equity
securities for SpinCo’s account and SpinCo had taken substantial steps
(including, but not limited to, selecting a managing underwriter for such
offering) and is proceeding with reasonable diligence to effect such offering,
(iii) prior to receiving the Demand Request, SpinCo had determined to effect, on
a reasonably prompt basis, a private offering of SpinCo’s equity securities for
SpinCo’s account and SpinCo had taken substantial steps and is proceeding with
reasonable diligence to effect such offering (each as confirmed to RemainCo in
writing by inclusion of a representation to such effect in the certificate
described below) or (iv) upon issuance by the SEC of a stop order suspending the
effectiveness of any registration statement with respect to Registrable
Securities or the initiation of proceedings with respect to such registration
statement under Section 8(d) or 8(e) of the Securities Act; provided, however,
that such a deferral in the case of clauses (ii) or (iii) above may occur only
once, in the aggregate, in any twelve (12) month period, in addition to any
other qualifications or limitations provided herein. A deferral of the filing of
a registration statement pursuant to this Section 2.1.5 shall be lifted, and the
requested registration statement shall be filed forthwith, if, in the case of a
deferral pursuant to clause (i) of the preceding sentence, the negotiations or
other activities are disclosed or terminated, or, in the case of a deferral
pursuant to clause (ii) of the preceding sentence, the proposed registration for
SpinCo’s account is abandoned, and SpinCo shall provide RemainCo prompt notice
of such lifting following the occurrence of any such event. In order to defer
the filing of a registration statement pursuant to this Section 2.1.5, SpinCo
shall promptly (but in any event within ten (10) days), upon determining to seek
such deferral, deliver to each Requesting Holder a certificate signed by an
executive officer of SpinCo stating that SpinCo is deferring such filing
pursuant to this Section 2.1.5 and a general statement of the reason for such
deferral and an approximation of the anticipated delay. After receiving such
certificate, the holders of a majority of the Registrable Securities held by the
Requesting Holders and for which registration was previously requested may
withdraw such Demand Request by giving notice to SpinCo; if withdrawn, the
Demand Request shall be deemed not to have been made for all purposes of this
Agreement. SpinCo may defer the filing of a particular registration statement
pursuant to a single Demand Request delivered in accordance with this
Section 2.1.5(a) only once.

2.2. Piggyback Registrations.

2.2.1 Right to Piggyback. Each time SpinCo proposes to register any of its
equity securities (other than pursuant to an Excluded Registration) under the
Securities Act for sale to the public (whether for the account of SpinCo or the
account of any securityholder of SpinCo) (a “Piggyback Registration”), SpinCo
shall give prompt written notice to each Holder of Registrable Securities (which
notice shall be given not less than seven (7) Business Days prior to the
anticipated filing date of SpinCo’s registration statement), which notice shall
offer each such Holder the opportunity to include any or all of its Registrable
Securities in such registration statement, subject to the limitations contained
in Section 2.2.2 hereof. Each Holder who desires to have its Registrable
Securities included in such registration statement shall so advise SpinCo

 

7



--------------------------------------------------------------------------------

in writing (stating the number of shares desired to be registered) within three
(3) Business Days after the date of such notice from SpinCo. Any Holder shall
have the right to withdraw such Holder’s request for inclusion of such Holder’s
Registrable Securities in any registration statement pursuant to this
Section 2.2.1 by giving written notice to SpinCo of such withdrawal. Subject to
Section 2.2.2 below, SpinCo shall include in such registration statement all
such Registrable Securities so requested to be included therein; provided,
however, that SpinCo may at any time withdraw or cease proceeding with any such
registration if it shall at the same time withdraw or cease proceeding with the
registration of all other equity securities originally proposed to be
registered.

2.2.2 Priority on Piggyback Registrations.

(a) If a Piggyback Registration is an underwritten offering and was initiated by
SpinCo, and the managing underwriters of such proposed underwritten offering
advise that, in their opinion, the number of securities requested to be included
in such underwritten offering exceeds the number which can be sold in such
offering without being likely to have a significant adverse effect on the price,
timing or distribution of the securities offered or the market for the
securities offered, SpinCo shall include in such registration statement
(i) first, the securities SpinCo proposes to sell, (ii) second, the Registrable
Securities requested to be included in such registration, pro rata among the
Holders of such Registrable Securities on the basis of the number of Registrable
Securities owned by each such Holder, and (iii) third, any other securities
requested to be included in such registration, provided that if such other
securities have been requested to be included pursuant to a registration rights
agreement, then such securities would be included as set forth in (ii) above. If
as a result of the provisions of this Section 2.2.2(a) any Holder shall not be
entitled to include all Registrable Securities in a registration that such
Holder has requested to be so included, such Holder may withdraw such Holder’s
request to include Registrable Securities in such registration statement.

(b) If a Piggyback Registration is an underwritten offering and was initiated by
a security holder of SpinCo (other than pursuant to an Excluded Registration),
and the managing underwriters of such proposed underwritten offering advise
that, in their opinion, the number of securities requested to be included in
such underwritten offering exceeds the number which can be sold in such offering
without being likely to have a significant adverse effect on the price, timing
or distribution of the securities offered or the market for the securities
offered, SpinCo shall include in such registration statement (i) first, the
securities requested to be included therein by the security holders requesting
such registration and the Registrable Securities requested to be included in
such registration, pro rata among the holders of such securities on the basis of
the number of securities owned by each such holder, (ii) second, the Registrable
Securities requested to be included in such registration, pro rata among the
Holders of such Registrable Securities on the basis of the number of Registrable
Securities owned by each such Holder, and (iii) third, any other securities
requested to be included in such registration (including securities to be sold
for the account of SpinCo). If as a result of the provisions of this
Section 2.2.2(b) any Holder shall not be entitled to include all Registrable
Securities in a registration that such Holder has requested to be so included,
such Holder may withdraw such Holder’s request to include Registrable Securities
in such registration statement.

 

8



--------------------------------------------------------------------------------

(c) No Holder may participate in any registration statement in respect of a
Piggyback Registration hereunder unless such Holder (x) agrees to sell such
Holder’s Registrable Securities requested by such Holder to be included in such
Piggyback Registration on the basis provided in any underwriting arrangements
approved by SpinCo and (y) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents, each in
customary form, reasonably required under the terms of such underwriting
arrangements; provided, however, that no such Holder shall be required to make
any representations or warranties in connection with any such registration other
than representations and warranties as to (i) such Holder’s ownership of the
Registrable Securities to be sold or transferred by such Holder free and clear
of all liens, claims, and encumbrances, (ii) such Holder’s power and authority
to effect such transfer, and (iii) such matters pertaining to compliance with
securities laws as may be reasonably requested; provided, further, however, that
the obligation of such Holder to indemnify pursuant to any such underwriting
arrangements shall be several, not joint and several, among such Holders selling
Registrable Securities, and the liability of each such Holder will be in
proportion to the respective number of Common Shares proposed to be sold in such
Piggyback Registration, or, if an Underwritten Offering is consummated, actually
sold, by each such Holder, and provided, further, that such liability will be
limited to, the net amount received by such Holder from the sale of his or its
Registrable Securities pursuant to such registration.

(d) Withdrawal. Each Holder shall have the right to withdraw such Holder’s
request for inclusion of its Registrable Securities in any Underwritten Offering
pursuant to this Section 2.2 at least two Business Days prior to, or such lesser
time in such Holder’s reasonable discretion up to, (i) in the case of a Demand
Request in response to which SpinCo files a Registration Statement that is not a
Shelf Registration Statement, effectiveness of the filing of the applicable
Registration Statement or (ii) in the case of a Demand Request in response to
which SpinCo files or utilizes a Shelf Registration Statement, the filing of the
preliminary prospectus supplement related to the Shelf Registration Statement.

2.3. Shelf Registration Statement.

2.3.1 Filing.

(a) At any time after the date on which SpinCo first becomes and so long as
SpinCo remains eligible to use a Form S-3 (or any similar or successor form) as
a Shelf Registration Statement, upon the written request of any Holder, SpinCo
shall promptly (but no later than 45 days after the receipt of such request)
file with the SEC a Shelf Registration Statement (which, if permitted, shall be
an “automatic shelf registration statement” as defined in Rule 405 under the
Securities Act) relating to the offer and sale by such Holder of all or part of
the Registrable Securities. If at any time while Registrable Securities are
outstanding, SpinCo files any Shelf Registration Statement for its own benefit
or for the benefit of holders of any of its securities other than the Holders,
SpinCo shall use its reasonable best efforts to include in such Shelf
Registration Statement such disclosures as may be required under the Securities
Act to ensure that the Holders may sell their Registrable Securities pursuant to
such Shelf Registration Statement through the filing of a prospectus supplement
rather than a post-effective amendment.

 

9



--------------------------------------------------------------------------------

(b) Effectiveness. SpinCo shall use its reasonable best efforts to (i) cause any
such Shelf Registration Statement to be declared effective under the Securities
Act as promptly as practicable after such Shelf Registration Statement is filed
and (ii) keep any such Shelf Registration Statement (or a replacement Shelf
Registration Statement) continuously effective and in compliance with the
Securities Act and usable for the resale of Registrable Securities for the
lesser of thirty-six (36) months or until such time as there are no Registrable
Securities remaining.

(c) Sales by Holders. The plan of distribution contained in the Shelf
Registration Statement referred to in this Section 2.3 (or related prospectus
supplement) shall be determined by RemainCo, if RemainCo or an Affiliate of
RemainCo is a Requesting Holder for such Shelf Registration Statement, or
otherwise by the other Requesting Holder or Holders, subject to the reasonable
review of and consent (not to be unreasonably delayed, conditioned or withheld)
of SpinCo. Each Holder shall be entitled to sell Registrable Securities pursuant
to the Shelf Registration Statement referred to in this Section 2.3 from time to
time and at such times as such Holder shall determine. Such Holder shall
promptly advise SpinCo of its intention so to sell Registrable Securities
pursuant to the Shelf Registration Statement.

(d) Underwritten Offering. If any Holder intends to sell Registrable Securities
pursuant to the Shelf Registration Statement referred to in this Section 2.3
through an Underwritten Offering, SpinCo shall take all steps to facilitate such
an offering, including the actions required pursuant to Section 2.5 and
Section 2.1.3, as appropriate; provided, that SpinCo will not be required to
facilitate such Underwritten Offering unless so requested by RemainCo and unless
such offering is for a number of Registrable Securities with a market value, as
of the closing price of the day such Holder notifies SpinCo of its intention to
conduct an Underwritten Offering, that is equal to at least $50,000,000.

2.3.2 Block Trade.

(a) To the extent that a Shelf Registration Statement is effective, RemainCo
shall have the right to request that SpinCo file a prospectus supplement in
connection with an Approved Block Trade, and the filing of such prospectus
supplement shall not count as a Demand Registration.

(b) In connection with an Approved Block Trade, to the extent required by the
relevant underwriters, SpinCo shall obtain so-called “comfort letters” from its
independent public accountants, and legal opinions of counsel to SpinCo
addressed to the underwriters, in customary form and covering such matters as
are customarily covered by such letters and opinions and shall enter into such
other agreements, including underwriting agreements in customary form. Delivery
of any such opinions or comfort letters shall be subject to the recipient
furnishing such written representations or acknowledgements as are customarily
provided by underwriters who receive such comfort letters or opinions. In
connection with an Approved Block Trade, SpinCo shall make available for
inspection by (i) one authorized representative of RemainCo, (ii) any
underwriter participating in an Approved Block Trade and (iii) each of their
representatives, all financial and other information as shall be reasonably
requested by them, and provide such persons the reasonable opportunity to
discuss the business affairs of SpinCo with its principal executives and
independent public accountants who have certified the audited financial

 

10



--------------------------------------------------------------------------------

statements included in the applicable Shelf Registration Statement in each case
as necessary to enable them to exercise their due diligence responsibility under
the Securities Act; provided, however, that the information that SpinCo
determines, in good faith, to be confidential shall not be disclosed unless such
person signs a confidentiality agreement reasonably satisfactory to SpinCo. In
addition, SpinCo shall take such other actions as are reasonably required and
customary in order to expedite or facilitate an Approved Block Trade.

2.4. Holdback Agreements.

(a) SpinCo shall not effect any public or otherwise marketed sale or
distribution of its equity securities, or any securities convertible into or
exchangeable or exercisable for such securities, during the seven days prior to
and during the 90-day period (or such lesser period as the lead or managing
underwriters may reasonably require) beginning on (i) the effective date of any
registration statement in connection with a Demand Registration or a Piggyback
Registration (other than a Shelf Registration), or (ii) in the case of a Shelf
Registration, the date of the filing of any prospectus relating to the offer and
sale of Registrable Securities, except pursuant to any registrations on Form S-4
or Form S-8 or any similar or successor form or unless the underwriters managing
any such public offering otherwise agree.

(b) If any Holder of Registrable Securities notifies SpinCo in writing that it
intends to effect an Underwritten Offering of Common Stock registered pursuant
to a Shelf Registration or otherwise pursuant to Article 2 hereof (including any
Demand Registration), SpinCo shall not effect any public sale or distribution of
its equity securities, or any securities convertible into or exchangeable or
exercisable for its equity securities, during the seven days prior to and during
the 90-day period (or such lesser period as the lead or managing underwriters
may reasonably require) beginning on (i) the effective date of any registration
statement in connection with a Demand Registration or a Piggyback Registration
(other than a Shelf Registration), or (ii) in the case of a Shelf Registration,
the date of the filing of any prospectus relating to the offer and sale of
Registrable Securities, except pursuant to registrations on Form S-4 or Form S-8
or any similar or successor form or unless the underwriters managing any such
public offering otherwise agree. Subject to the conditions described in the
preceding sentence, if so requested by the managing underwriters of such
Underwritten Offering, SpinCo agrees to enter into a customary lock-up agreement
with the underwriters for the same period, subject to customary exceptions. If
so requested by the managing underwriter of such Underwritten Offering, SpinCo
shall cause its directors and executive officers to enter into customary lock-up
agreements with the underwriters for the same period, subject to customary
exceptions.

(c) In the event of an Underwritten Offering by SpinCo (whether for the account
of SpinCo or otherwise), each Holder of Registrable Securities shall consider in
good faith any request by the lead or managing underwriters for such
Underwritten Offering to enter into a customary lock-up agreement with the lead
or managing underwriters for such Underwritten Offering, in customary form and
subject to customary exceptions, pursuant to which such Holder shall, if such
Holder agrees to enter into such lock-up agreement in its sole discretion, agree
not to offer, sell, contract to sell or otherwise dispose of any Registrable
Securities, or any securities convertible into or exchangeable or exercisable
for such securities, including any sale pursuant to Rule 144 under the
Securities Act (except as part of such Underwritten Offering), during the seven
days prior to, and during the 90-day period (or such lesser period as the lead
or managing

 

11



--------------------------------------------------------------------------------

underwriters may require) beginning on, the effective date of the registration
statement for such Underwritten Offering (or, in the case of an offering
pursuant to an effective shelf registration statement pursuant to Rule 415, the
pricing date for such Underwritten Offering); provided, that such restrictions
shall not apply in any circumstance to (i) securities acquired by a Holder in
the public market subsequent to the date hereof, (ii) distributions-in-kind to a
Holder’s limited or other partners, members, shareholders or other equity
holders, and (iii) transfers by RemainCo or any Subsidiary Holder to any of
their respective Subsidiaries or any other Permitted Transferee. Notwithstanding
the foregoing, Holders shall not be required to enter into or consider, in good
faith or otherwise, entering into any lock-up agreements of the type
contemplated by this Section 2.4(c) unless each of SpinCo’s directors, executive
officers and holders of 5% or more of the outstanding Common Stock agrees to be
bound by a substantially identical holdback agreement for at least the same
period of time.

2.5. Registration Procedures. Whenever any Holder has requested that any
Registrable Securities be registered pursuant to this Agreement, SpinCo will use
its reasonable best efforts to effect the registration and the sale of such
Registrable Securities in accordance with the intended method of disposition
thereof as promptly as is practicable, and pursuant thereto SpinCo will as
expeditiously as possible:

(i) prepare and file with the SEC, pursuant to Section 2.1.1(b) with respect to
any Demand Registration, a registration statement on any appropriate form under
the Securities Act with respect to such Registrable Securities and use its
reasonable best efforts to cause such registration statement to become
effective, provided that as far in advance as practicable before filing such
registration statement or any amendment thereto, SpinCo will furnish to the
selling Holders copies of reasonably complete drafts of all such documents
prepared to be filed (including exhibits), and any such Holder shall have the
opportunity to object to any information contained therein and SpinCo will make
corrections reasonably requested by such Holder with respect to such information
prior to filing any such registration statement or amendment;

(ii) except in the case of a Shelf Registration, prepare and file with the SEC
such amendments, post-effective amendments, and supplements to such registration
statement and the prospectus used in connection therewith as may be necessary to
keep such registration statement effective for a period of not less than two
hundred seventy (270) days (or such lesser period as is necessary for the
underwriters in an Underwritten Offering to sell unsold allotments or such
greater period as otherwise provided herein) and comply with the provisions of
the Securities Act with respect to the disposition of all securities covered by
such registration statement during such period in accordance with the intended
methods of disposition by the sellers thereof set forth in such registration
statement;

(iii) in the case of a Shelf Registration, use reasonable best efforts to
prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective and to comply with the
provisions of the Securities Act with respect to the disposition of all
Registrable Securities subject thereto for a period ending on the earlier of (x)
36 months after the effective date of such registration statement and (y) the
date on which all the Registrable Securities subject thereto have been sold
pursuant to such registration statement;

 

12



--------------------------------------------------------------------------------

(iv) furnish to each seller of Registrable Securities and the underwriters of
the securities being registered such number of copies of such registration
statement, each amendment and supplement thereto, the prospectus included in
such registration statement (including each preliminary prospectus), any
prospectus supplement, any documents incorporated by reference therein and such
other documents as such seller or underwriters may reasonably request in order
to facilitate the disposition of the Registrable Securities owned by such seller
or the sale of such securities by such underwriters (it being understood that,
subject to Section 2.6 and the requirements of the Securities Act and applicable
state securities laws, SpinCo consents to the use of the prospectus and any
amendment or supplement thereto by each seller and the underwriters in
connection with the offering and sale of the Registrable Securities covered by
the registration statement of which such prospectus, amendment or supplement is
a part);

(v) use its reasonable best efforts to register or qualify such Registrable
Securities under such other securities or blue sky laws of such jurisdictions as
the managing underwriter reasonably requests (or, in the event the registration
statement does not relate to an Underwritten Offering, as the holders of a
majority of such Registrable Securities may reasonably request); use its
reasonable best efforts to keep each such registration or qualification (or
exemption therefrom) effective during the period in which such registration
statement is required to be kept effective; and do any and all other acts and
things which may be reasonably necessary or advisable to enable each seller to
consummate the disposition of the Registrable Securities owned by such seller in
such jurisdictions (provided, however, that SpinCo will not be required to
(A) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subparagraph or (B) consent to
general service of process in any such jurisdiction);

(vi) promptly notify each seller and each underwriter and (if requested by any
such Person) confirm such notice in writing (A) when a prospectus or any
prospectus supplement or post-effective amendment has been filed and, with
respect to a registration statement or any post-effective amendment, when the
same has become effective, (B) of the issuance by any state securities or other
regulatory authority of any order suspending the qualification or exemption from
qualification of any of the Registrable Securities under state securities or
“blue sky” laws or the initiation of any proceedings for that purpose, and
(C) of the happening of any event which makes any statement made in a
registration statement or related prospectus untrue or which requires the making
of any changes in such registration statement, prospectus or documents so that
they will not contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein not misleading, and, as promptly as practicable thereafter,
prepare and file with the SEC and furnish a supplement or amendment to such
prospectus so that, as thereafter deliverable to the purchasers of such
Registrable Securities, such prospectus will not contain any untrue statement of
a material fact or omit a material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading;

 

13



--------------------------------------------------------------------------------

(vii) permit any selling Holder, which in such Holder’s sole judgment with
consultation of SpinCo, might reasonably be deemed to be an underwriter or a
controlling person of SpinCo, to participate in the preparation of such
registration or comparable statement and to require the insertion therein of
material, furnished to SpinCo in writing, which in the reasonable judgment of
such Holder and its counsel should be included;

(viii) make reasonably available members of management of SpinCo, as selected by
the Holders of a majority of the Registrable Securities included in such
registration, for assistance in the selling effort relating to the Registrable
Securities covered by such registration, including, but not limited to, the
participation of such members of SpinCo’s management in road show presentations;

(ix) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC in connection with the registration and sale of
such Registrable Securities, including the Securities Act and the Exchange Act
and the rules and regulations promulgated thereunder, and make generally
available to SpinCo’s securityholders an earnings statement satisfying the
provisions of Section 11(a) of the Securities Act no later than thirty (30) days
after the end of the twelve (12) month period beginning with the first day of
SpinCo’s first fiscal quarter commencing after the effective date of a
registration statement, which earnings statement shall cover said twelve
(12) month period, and which requirement will be deemed to be satisfied if
SpinCo timely files complete and accurate information on Forms 10-Q, 10-K and
8-K under the Exchange Act and otherwise complies with Rule 158 under the
Securities Act;

(x) if requested by the managing underwriter or any seller, promptly incorporate
in a prospectus supplement or post-effective amendment such information as the
managing underwriter or any seller reasonably requests to be included therein,
including, without limitation, with respect to the Registrable Securities being
sold by such seller, the purchase price being paid therefor by the underwriters
and with respect to any other terms of the Underwritten Offering of the
Registrable Securities to be sold in such offering, and promptly make all
required filings of such prospectus supplement or post-effective amendment;

(xi) as promptly as practicable after filing with the SEC of any document which
is incorporated by reference into a registration statement (in the form in which
it was incorporated), if not publically available in electronic format on the
SEC’s EDGAR database, deliver a copy of each such document to each seller;

(xii) to the extent Registrable Securities are in certificated form, cooperate
with the sellers and the managing underwriter to facilitate the timely
preparation and delivery of certificates (which shall not bear any restrictive
legends unless required under applicable law) representing securities sold under
any registration statement, and enable such securities to be in such
denominations and registered in such names as the managing underwriter or such
sellers may request and keep available and make available to SpinCo’s transfer
agent prior to the effectiveness of such registration statement a supply of such
certificates;

 

14



--------------------------------------------------------------------------------

(xiii) promptly make available for inspection by any seller, any underwriter
participating in any disposition pursuant to any registration statement, and any
attorney, accountant or other agent or representative retained by any such
seller or underwriter (collectively, the “Inspectors”), all financial and other
records, pertinent corporate documents and properties of SpinCo (collectively,
the “Records”), as shall be reasonably necessary to enable them to exercise
their due diligence responsibility, and cause SpinCo’s officers, directors and
employees to supply all information requested by any such Inspector in
connection with such registration statement; provided, however, that, unless the
disclosure of such Records is necessary to avoid or correct a misstatement or
omission in the registration statement or the release of such Records is ordered
pursuant to a subpoena or other order from a court of competent jurisdiction,
SpinCo shall not be required to provide any information under this subparagraph
(x) if (A) SpinCo believes, after consultation with counsel for SpinCo, that
either (1) the requested Records constitute confidential commercial and/or
supervisory information within the meaning of 5 U.S.C. §§ 552(b)(4) and (8), or
(2) to do so would cause SpinCo to forfeit an attorney-client privilege that was
applicable to such information, or (B) if either (1) SpinCo has requested and
been granted from the SEC confidential treatment of such information contained
in any filing with the SEC or documents provided supplementally or otherwise or
(2) SpinCo reasonably determines in good faith that such Records are not
confidential commercial and/or supervisory information as provided in clause
(A)(1) above but are otherwise confidential and so notifies the Inspectors in
writing, unless prior to furnishing any such information with respect to clause
(B) such Holder of Registrable Securities requesting such information agrees to
enter into a confidentiality agreement in customary form and subject to
customary exceptions; and provided, further, that each Holder of Registrable
Securities agrees that it will, upon learning that disclosure of such Records is
sought in a court of competent jurisdiction, give notice to SpinCo and allow
SpinCo, at its expense, to undertake appropriate action and to prevent
disclosure of the Records deemed confidential;

(xiv) furnish to each seller and underwriter a signed counterpart of (A) an
opinion or opinions of counsel to SpinCo, and (B) a comfort letter or comfort
letters from SpinCo’s independent public accountants (unless such accountant
shall be prohibited from so addressing such letters to any recipient
contemplated above by applicable standards of the accounting profession), each
in customary form and covering such matters of the type customarily covered by
opinions or comfort letters, as the case may be, as the sellers or managing
underwriter reasonably requests, and in each case subject to the recipient
furnishing such written representations or acknowledgements as are customarily
provided by underwriters who receive such comfort letters or opinions;

(xv) cause the Registrable Securities included in any registration statement to
be (A) listed on each securities exchange, if any, on which similar securities
issued by SpinCo are then listed, or (B) quoted on any inter-dealer quotation
system if similar securities issued by SpinCo are quoted thereon;

(xvi) provide a transfer agent and registrar for all Registrable Securities
registered hereunder;

 

15



--------------------------------------------------------------------------------

(xvii) cooperate with each seller and each underwriter participating in the
disposition of such Registrable Securities and their respective counsel in
connection with any filings required to be made with the Financial Industry
Regulatory Authority (“FINRA”);

(xviii) during the period when the prospectus is required to be delivered under
the Securities Act, use reasonable best efforts to promptly file all documents
required to be filed with the SEC pursuant to Sections 13(a), 13(c), 14 or 15(d)
of the Exchange Act;

(xix) notify each seller of Registrable Securities promptly of any request by
the SEC for the amending or supplementing of such registration statement or
prospectus or for additional information;

(xx) enter into such agreements (including customary underwriting agreements) as
are customary in connection with an underwritten registration; and

(xxi) advise each seller of such Registrable Securities, promptly after it shall
receive notice or obtain knowledge thereof, of the issuance of any stop order by
the SEC suspending the effectiveness of such registration statement or the
initiation or threatening of any proceeding for such purpose and promptly use
its reasonable best efforts to prevent the issuance of any stop order or to
obtain its withdrawal at the earliest possible moment if such stop order should
be issued.

2.6. Suspension of Dispositions. Each Holder agrees by acquisition of any
Registrable Securities that, upon receipt of any notice (a “Suspension Notice”)
from SpinCo of the happening of any event of the kind described in
Section 2.5(vi)(C) such Holder will forthwith discontinue disposition of
Registrable Securities until such Holder’s receipt of the copies of the
supplemented or amended prospectus, or until it is advised in writing (the
“Advice”) by SpinCo that the use of the prospectus may be resumed, and has
received copies of any additional or supplemental filings which are incorporated
by reference in the prospectus, and, if so directed by SpinCo, such Holder will
deliver to SpinCo all copies, other than permanent file copies then in such
Holder’s possession, of the prospectus covering such Registrable Securities
current at the time of receipt of such notice. In the event SpinCo shall give
any such notice, the time period regarding the effectiveness of registration
statements set forth in Sections 2.5(ii) and 2.5(iii) hereof shall be extended
by the number of days during the period from and including the date of the
giving of the Suspension Notice to and including the date when each seller of
Registrable Securities covered by such registration statement shall have
received the copies of the supplemented or amended prospectus or the Advice.
SpinCo shall use its reasonable best efforts and take such actions as are
reasonably necessary to render the Advice as promptly as practicable.

2.7. Registration Expenses.

2.7.1 Demand Registrations. All reasonable, out-of-pocket fees and expenses
incident to any Demand Registration or Shelf Registration including, without
limitation, fees and expenses arising in connection with SpinCo’s performance of
or compliance with this Article 2, all registration and filing fees, all fees
and expenses associated with filings required to be made

 

16



--------------------------------------------------------------------------------

with FINRA (including, if applicable, the reasonable fees and expenses of any
“qualified independent underwriter” as such term is defined in FINRA Rule 2720,
and of its counsel), as may be required by the rules and regulations of FINRA,
fees and expenses of compliance with securities or “blue sky” laws (including
reasonable fees and disbursements of counsel in connection with “blue sky”
qualifications of the Registrable Securities), rating agency fees, printing
expenses (including expenses of printing certificates for the Registrable
Securities in a form eligible for deposit with The Depository Trust Company and
of printing prospectuses if the printing of prospectuses is requested by a
Holder of Registrable Securities), messenger and delivery expenses, the fees and
expenses incurred in connection with any listing or quotation of the Registrable
Securities, fees and expenses of counsel for SpinCo and its independent
certified public accountants (including the expenses of any special audit or
“cold comfort” letters required by or incident to such performance), the fees
and expenses of any special experts retained by SpinCo in connection with such
registration, and any transfer taxes and underwriting discounts, commissions, or
fees in connection with the sale of the Registrable Securities will be borne by
the Holders pro rata on the basis of the number of shares so registered whether
or not any registration statement becomes effective. All other costs, fees and
expenses incident to SpinCo’s performance or compliance with this Agreement will
be borne by SpinCo, and the fees and expenses of any counsel, accountants, or
other persons retained or employed by any Holder will be borne by such Holder.

2.7.2 Piggyback Registrations. All fees and expenses incident to any Piggyback
Registration including, without limitation, fees and expenses arising in
connection with SpinCo’s performance of or compliance with this Article 2, all
registration and filing fees, all fees and expenses associated with filings
required to be made with FINRA (including, if applicable, the reasonable fees
and expenses of any “qualified independent underwriter” as such term is defined
in FINRA Rule 2720, and of its counsel), as may be required by the rules and
regulations of FINRA, fees and expenses of compliance with securities or “blue
sky” laws (including reasonable fees and disbursements of counsel in connection
with “blue sky” qualifications of the Registrable Securities), rating agency
fees, printing expenses (including expenses of printing certificates for the
Registrable Securities in a form eligible for deposit with Depository Trust
Company and of printing prospectuses), messenger and delivery expenses, the fees
and expenses incurred in connection with any listing or quotation of the
Registrable Securities, fees and expenses of counsel for SpinCo and its
independent certified public accountants (including the expenses of any special
audit or “cold comfort” letters required by or incident to such performance),
the fees and expenses of any special experts retained by SpinCo in connection
with such registration, and the fees and expenses of other persons retained by
SpinCo will be borne by SpinCo (unless paid by a security holder that is not a
Holder for whose account the registration is being effected) whether or not any
registration statement becomes effective; provided, however, that any transfer
taxes, underwriting discounts, commissions, or fees in connection with the sale
of the Registrable Securities will be borne by the Holders pro rata on the basis
of the number of shares so registered and the fees and expenses of any counsel,
accountants, or other persons retained or employed by any Holder will be borne
by such Holder.

2.7.3 Block Trades. RemainCo and SpinCo shall equally split the fees of SpinCo’s
independent public accountants, and printing expenses associated with the
preparation and distribution of the requested prospectuses and prospectus
supplements associated with each Approved Block Trade. RemainCo shall pay all
other costs and expenses associated with an

 

17



--------------------------------------------------------------------------------

Approved Block Trade, including all of its costs and expenses associated with
such sales (including attorney fees of RemainCo and applicable stock transfer
taxes and underwriting discounts and commissions) provided, however, that SpinCo
shall pay the fees and expenses of its attorneys in connection with such
Approved Block Trades.

2.8. Indemnification.

2.8.1 Indemnification by SpinCo. SpinCo agrees to indemnify and reimburse, to
the fullest extent permitted by law, each seller of Registrable Securities, and
each of its employees, advisors, agents, representatives, partners, officers,
and directors and each Person who controls such seller (within the meaning of
the Securities Act or the Exchange Act) and any agent or investment advisor
thereof (collectively, the “Seller Affiliates”) (A) against any and all losses,
claims, damages, liabilities, and expenses, joint or several (including, without
limitation, reasonable attorneys’ fees and disbursements except as limited by
Section 2.8.3) based upon, arising out of, related to or resulting from any
untrue or alleged untrue statement of a material fact contained in any
registration statement, prospectus, or preliminary prospectus or any amendment
thereof or supplement thereto, or any other disclosure document (including
reports and other documents filed under the Exchange Act and any document
incorporated by reference therein) or other document or report incident to any
such registration, qualification or compliance, or based on any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, (B) against any and all loss,
liability, claim, damage, and expense whatsoever, as incurred, to the extent of
the aggregate amount paid in settlement of any litigation or investigation or
proceeding by any governmental agency or body, commenced or threatened, or of
any claim whatsoever based upon, arising out of, related to or resulting from
any such untrue statement or omission or alleged untrue statement or omission,
and (C) against any and all costs and expenses (including reasonable fees and
disbursements of counsel) as may be reasonably incurred in investigating,
preparing, or defending against any litigation, or investigation or proceeding
by any governmental agency or body, commenced or threatened, or any claim
whatsoever based upon, arising out of, related to or resulting from any such
untrue statement or omission or alleged untrue statement or omission, or such
violation of the Securities Act, Exchange Act or any state securities laws
applicable to SpinCo, to the extent that any such expense or cost is not paid
under subparagraph (A) or (B) above; except insofar as any such statements are
made in reliance upon and in strict conformity with information furnished in
writing to SpinCo by such seller or any Seller Affiliate for use therein or in
the case of an offering that is not underwritten. The reimbursements required by
this Section 2.8.1 will be made by periodic payments during the course of the
investigation or defense, as and when bills are received or expenses incurred.

2.8.2 Indemnification by Holders. In connection with any registration statement
in which a seller of Registrable Securities is participating, each such seller
will furnish to SpinCo in writing such information and affidavits in respect of
such information as reasonably required by SpinCo for purposes of including
relevant biographical, ownership and similar information as SpinCo reasonably
requests for use in connection with any such registration statement or
prospectus and, to the fullest extent permitted by law, each such seller will
indemnify SpinCo and each of its employees, advisors, agents, representatives,
partners, officers and directors and each Person who controls SpinCo (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and any agent or investment advisor thereof against any and all

 

18



--------------------------------------------------------------------------------

losses, claims, damages, liabilities, and expenses (including, without
limitation, reasonable attorneys’ fees and disbursements except as limited by
Section 2.8.3) based upon, arising out of, related to or resulting from any
untrue or alleged untrue statement of a material fact contained in any
registration statement, prospectus, or preliminary prospectus or any amendment
thereof or supplement thereto, or any other disclosure document (including
reports and other documents filed under the Exchange Act and any document
incorporated by reference therein) or other document or report incident to any
such registration, qualification or compliance, or based on any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, but only to the extent that such
untrue statement or alleged untrue statement or omission or alleged omission is
made in reliance upon and in conformity with any information or affidavit so
furnished in writing to SpinCo by such seller or any of its Seller Affiliates
specifically for inclusion in the registration statement; provided that the
obligation to indemnify will be several, not joint and several, among such
sellers of Registrable Securities, and the liability of each such seller of
Registrable Securities will be in proportion to, and will be limited to, the net
amount received by such seller from the sale of Registrable Securities pursuant
to such registration statement; provided, however, that such seller shall not be
liable in any such case to the extent that prior to the filing of any such
registration statement or prospectus or amendment thereof or supplement thereto,
such seller has furnished in writing to SpinCo information expressly for use in
such registration statement or prospectus or any amendment thereof or supplement
thereto which corrected or made not misleading information previously furnished
to SpinCo. In connection with an Underwritten Offering, SpinCo, if requested,
will indemnify the underwriters, their officers and directors and each Person
who controls such underwriters (within the meaning of the Securities Act) to the
same extent as provided above with respect to the indemnification of the Seller
Affiliates and in such other manner as the underwriters may request in
accordance with their standard practice. The reimbursements required by this
Section 2.8.2 will be made by periodic payments during the course of the
investigation or defense, as and when bills are received or expenses incurred.

2.8.3 Indemnification Procedures. Any Person entitled to indemnification
hereunder will (A) give prompt written notice to the indemnifying party of any
claim with respect to which it seeks indemnification (provided that the failure
to give such notice shall not limit the rights of such indemnified party except
to the extent such failure to give such notice actually prejudices the
indemnifying party in respect of such claim) provided further, that any delay or
failure to so notify the indemnifying party shall relieve the indemnifying party
of its obligations hereunder only to the extent, if at all, that it is actually
and materially prejudiced by reason of such delay or failure and (B) unless in
such indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party; provided, however, that such
indemnified party shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such indemnified party unless (X) the
indemnifying party has agreed to pay such fees or expenses, or (Y) the
indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to such indemnified party. If such
defense is not assumed by the indemnifying party as permitted hereunder, the
indemnifying party will not be subject to any liability for any settlement made
by the indemnified party without its consent (but such consent will not be
unreasonably withheld). If such defense is assumed by the indemnifying party
pursuant to the provisions hereof, such

 

19



--------------------------------------------------------------------------------

indemnifying party shall not settle or otherwise compromise the applicable claim
unless (1) such settlement or compromise contains a full and unconditional
release of the indemnified party or (2) the indemnified party otherwise consents
in writing. An indemnifying party who is not entitled to, or elects not to,
assume the defense of a claim will not be obligated to pay the fees and expenses
of more than one counsel for all parties indemnified by such indemnifying party
with respect to such claim, unless in the reasonable judgment of any indemnified
party, a conflict of interest may exist between such indemnified party and any
other of such indemnified parties with respect to such claim, in which event the
indemnifying party shall be obligated to pay the reasonable fees and
disbursements of such additional counsel or counsels. The indemnified party
shall not have the right to settle an action without the consent of the
indemnifying party.

2.8.4 Contribution. Each party hereto agrees that, if for any reason the
indemnification provisions contemplated by Section 2.8.1 or Section 2.8.2 are
unavailable to or insufficient to hold harmless an indemnified party in respect
of any losses, claims, damages, liabilities, or expenses (or actions in respect
thereof) referred to therein, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of such losses,
claims, liabilities, or expenses (or actions in respect thereof) in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and the indemnified party in connection with the actions which resulted in
the losses, claims, damages, liabilities or expenses as well as any other
relevant equitable considerations. The relative fault of such indemnifying party
and indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact has been made (or omitted) by, or
relates to information supplied by such indemnifying party or indemnified party,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The parties hereto
agree that it would not be just and equitable if contribution pursuant to this
Section 2.8.4 were determined by pro rata allocation (even if the Holders or any
underwriters or all of them were treated as one entity for such purpose) or by
any other method of allocation which does not take account of the equitable
considerations referred to in this Section 2.8.4. The amount paid or payable by
an indemnified party as a result of the losses, claims, damages, liabilities, or
expenses (or actions in respect thereof) referred to above shall be deemed to
include any legal or other fees or expenses reasonably incurred by such
indemnified party in connection with investigating or, except as provided in
Section 2.8.3, defending any such action or claim. Notwithstanding the
provisions of this Section 2.8.4, no Holder shall be required to contribute an
amount greater than the dollar amount by which the net proceeds received by such
Holder with respect to the sale of any Registrable Securities exceeds the amount
of damages which such Holder has otherwise been required to pay by reason of any
and all untrue or alleged untrue statements of material fact or omissions or
alleged omissions of material fact made in any registration statement,
prospectus or preliminary prospectus or any amendment thereof or supplement
thereto related to such sale of Registrable Securities. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Holders’ obligations in this
Section 2.8.4 to contribute shall be several in proportion to the amount of
Registrable Securities registered by them and not joint. If indemnification is
available under this Section 2.8, the indemnifying parties shall indemnify each
indemnified party to the full extent provided in Section 2.8.1 and Section 2.8.2
without regard to the relative fault of said indemnifying party or indemnified
party or any other equitable consideration provided for in this Section 2.8.4
subject, in the case of the Holders, to the limited dollar amounts set forth in
Section 2.8.2.

 

20



--------------------------------------------------------------------------------

2.8.5 Survival of Indemnification. The indemnification and contribution provided
for under this Agreement will remain in full force and effect regardless of any
investigation made by or on behalf of the indemnified party or any officer,
director, or controlling Person of such indemnified party and will survive the
transfer of securities.

2.9. Transfer of Registration Rights. RemainCo, any Subsidiary Holder and any of
their Permitted Transferees may transfer all or any portion of its rights under
this Agreement to any Permitted Transferee or any transferee of Registrable
Securities constituting not less than 10% of the outstanding shares of Common
Stock at the time of transfer upon such transferee’s agreeing to be bound by the
terms of this Agreement. Any transfer of registration rights pursuant to this
Section 2.9 from RemainCo, any Subsidiary Holder or any Permitted Transferee to
any person that is not an Affiliate of RemainCo shall be effective upon receipt
by SpinCo of (i) written notice from the transferor stating the name and address
of the transferee and identifying the number of Registrable Securities with
respect to which rights under this Agreement are being transferred, and (ii) an
executed copy of such transferee’s agreement referred to in the immediately
preceding sentence.

2.10. Rule 144. SpinCo will file the reports required to be filed by it under
the Securities Act and the Exchange Act and the rules and regulations adopted by
the SEC thereunder (or, if SpinCo is not required to file such reports, will,
upon the request of the Holders, make publicly available other information) and
will take such further action as the Holders may reasonably request, all to the
extent required from time to time to enable the Holders to sell Common Stock
without registration under the Securities Act within the limitation of the
exemptions provided by (i) Rule 144 under the Securities Act, as such rule may
be amended from time to time or (ii) any similar rule or regulation hereafter
adopted by the SEC. Upon the reasonable request of any Holder, SpinCo will
deliver to such Holder a written statement as to whether it has complied with
such requirements and will, at its expense, forthwith upon the request of any
such Holder, deliver to such Holder a certificate, signed by SpinCo’s principal
financial officer, stating (a) SpinCo’s name, address and telephone number
(including area code), (b) SpinCo’s Internal Revenue Service identification
number, (c) SpinCo’s SEC file number, (d) the number of shares of each class of
capital stock outstanding as shown by the most recent report or statement
published by SpinCo, and (e) whether SpinCo has filed the reports required to be
filed under the Exchange Act for a period of at least ninety (90) days prior to
the date of such certificate and in addition has filed the most recent annual
report required to be filed thereunder.

2.11. Preservation of Rights. SpinCo will not (i) grant any registration rights
to third parties which are more favorable than or inconsistent with the rights
granted hereunder or (ii) enter into any agreement, take any action, or permit
any change to occur, with respect to its securities that violates or
subordinates the rights expressly granted to the Holders in this Agreement.

 

21



--------------------------------------------------------------------------------

ARTICLE 3

TERMINATION

3.1. Termination. The Holders may exercise the registration rights granted
hereunder in such manner and proportions as they shall agree among themselves.
The registration rights hereunder shall cease to apply to any particular
Registrable Security when: (a) a registration statement with respect to the sale
of such shares of Common Stock shall have become effective under the Securities
Act and such shares of Common Stock shall have been disposed of in accordance
with such registration statement; (b) such shares of Common Stock shall have
been sold to the public pursuant to Rule 144 under the Securities Act (or any
successor provision); (c) such shares of Common Stock shall have been otherwise
transferred, new certificates for them not bearing a legend restricting further
transfer shall have been delivered by SpinCo and subsequent public distribution
of them shall not require registration or qualification of them under the
Securities Act or any similar state law then in force; (d) such shares shall
have ceased to be outstanding, or (e) the Holder of such Registrable Security
holds less than two percent (2%) of the then issued and outstanding shares of
Common Stock (determined, in the case of RemainCo or any of its direct or
indirect Subsidiaries, as applicable, as the aggregate number of Registrable
Securities held by RemainCo together with all of its direct or indirect
Subsidiaries) and such Registrable Securities are eligible for sale pursuant to
Rule 144 under the Securities Act (or any successor provision) without
restriction. SpinCo shall promptly upon the request of any Holder furnish to
such Holder evidence of the number of shares of Common Stock then outstanding.

ARTICLE 4

MISCELLANEOUS

4.1. Notices. All notices, requests, claims, demands and other communications
under this Agreement shall be in writing and shall be given or made (and shall
be deemed to have been duly given or made upon receipt) by delivery in person,
by overnight courier service, by facsimile or email with receipt confirmed
(followed by delivery of an original via overnight courier service) or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective parties at the following addresses (or at such other address for a
party as shall be specified in a notice given in accordance with this
Section 4.1):

If to RemainCo or any Subsidiary Holder:

MetLife, Inc.

200 Park Avenue

New York, NY 10166

Attention: Adam Hodes, Executive Vice President, Mergers & Acquisitions

with a copy to:

MetLife, Inc.

200 Park Avenue

New York, NY 10166

Attention: General Counsel

 

22



--------------------------------------------------------------------------------

If to SpinCo:

Brighthouse Financial, Inc.

Gragg Building

11225 North Community House Road

Charlotte, NC 28277

Attention: Eric T. Steigerwalt, President and CEO

with a copy to:

Brighthouse Financial, Inc.

Gragg Building

11225 North Community House Road

Charlotte, NC 28277

Attention: Christine M. DeBiase, General Counsel and Secretary

If to any other Holder, the address indicated for such Holder in SpinCo’s stock
transfer records with copies, so long as RemainCo owns any Registrable
Securities, to RemainCo as provided above.

Any notice or communication hereunder shall be deemed to have been given or made
as of the date so delivered if personally delivered; when receipt is
acknowledged, if sent by facsimile or email; and five (5) calendar days after
mailing if sent by registered or certified mail (except that a notice of change
of address shall not be deemed to have been given until actually received by the
addressee).

Failure to mail a notice or communication to a Holder or any defect in it shall
not affect its sufficiency with respect to other Holders. If a notice or
communication is mailed in the manner provided above, it is duly given, whether
or not the addressee receives it.

4.2. Authority. Each of the parties hereto represents to the other that (i) it
has the corporate power and authority to execute, deliver and perform this
Agreement, (ii) the execution, delivery and performance of this Agreement by it
has been duly authorized by all necessary corporate action and no such further
action is required, (iii) it has duly and validly executed and delivered this
Agreement, and (iv) this Agreement is a legal, valid and binding obligation,
enforceable against it in accordance with its terms subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and general equity principles.

 

23



--------------------------------------------------------------------------------

4.3. Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of New York irrespective of
the choice of laws principles of the State of New York other than Section 5-1401
of the General Obligations Law of the State of New York. Each party hereto
submits to the non-exclusive jurisdiction of the courts of the State of New York
sitting in the County of New York or the United States District Court for the
Southern District of New York and the appellate courts having jurisdiction of
appeals in such courts to resolve any dispute, controversy or claim arising out
of, or relating to, the transactions contemplated by this Agreement, or the
validity, interpretation, breach or termination of any provision of this
Agreement.

4.4. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY HERETO
(I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 4.4.

4.5. Successors and Assigns. Except as otherwise expressly provided herein, this
Agreement shall be binding upon and benefit SpinCo, each Holder, and their
respective successors and assigns.

4.6. Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced under any Law or as a matter of public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated by this Agreement be
consummated as originally contemplated to the greatest extent possible.

4.7. Remedies. The parties hereto hereby expressly recognize and acknowledge
that immediate, extensive and irreparable damage would result, no adequate
remedy at law would exist and damages would be difficult to determine in the
event that any provision of this Agreement is not performed in accordance with
its specific terms or otherwise breached. Therefore, in addition to, and not in
limitation of, any other remedy available to any party, except as otherwise
expressly provided herein, an aggrieved party under this Agreement shall be
entitled to specific performance of the terms hereof and immediate injunctive
relief, without the necessity of proving the inadequacy of money damages as a
remedy. Neither party shall be required to obtain or furnish any bond or similar
instrument in connection with or as a condition to obtaining or seeking any such
remedy. For the avoidance of doubt, nothing in this Agreement shall diminish the
availability of specific performance of the obligations under this Agreement or
any other injunctive relief. Such remedies, and any and all other remedies
provided for in this Agreement, shall be cumulative in nature and not exclusive
and shall be in addition to any other remedies whatsoever which any party may
otherwise have. Each of the parties hereto hereby

 

24



--------------------------------------------------------------------------------

acknowledges and agrees that it may be difficult to prove damages with
reasonable certainty, that it may be difficult to procure suitable substitute
performance, and that injunctive relief and/or specific performance will not
cause an undue hardship to the parties. Each party hereto hereby further agrees
that in the event of any action by the other party for specific performance or
injunctive relief, it will not assert that a remedy at law or other remedy would
be adequate or that specific performance or injunctive relief in respect of such
breach or violation should not be available on the grounds that money damages
are adequate or any other grounds.

4.8. Waivers. The observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or prospectively)
by the party entitled to enforce such term, but such waiver shall be effective
only if it is in a writing signed by the party against whom the existence of
such waiver is asserted. Unless otherwise expressly provided in this Agreement,
no delay or omission on the part of any party in exercising any right or
privilege under this Agreement shall operate as a waiver thereof, nor shall any
waiver on the part of any party of any right or privilege under this Agreement
operate as a waiver of any other right or privilege under this Agreement nor
shall any single or partial exercise of any right or privilege preclude any
other or further exercise thereof or the exercise of any other right or
privilege under this Agreement. No failure by either party to take any action or
assert any right or privilege hereunder shall be deemed to be a waiver of such
right or privilege in the event of the continuation or repetition of the
circumstances giving rise to such right unless expressly waived in writing by
the party against whom the existence of such waiver is asserted.

4.9. Amendment. This Agreement may not be amended or modified in any respect
except by a written agreement signed by SpinCo, RemainCo (so long as RemainCo
owns any Common Stock) and the Holders of a majority of the then outstanding
Registrable Securities.

4.10. Counterparts. This Agreement may be executed in one or more counterparts,
and by the different parties to each such agreement in separate counterparts,
each of which when executed shall be deemed to be an original but all of which
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or pdf
shall be as effective as delivery of a manually executed counterpart of any such
Agreement.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

METLIFE, INC.

By:   /s/ John D. McCallion Name:   John D. McCallion Title:   EVP and Treasurer

BRIGHTHOUSE FINANCIAL, INC.

By:   /s/ Jin Chang Name:   Jin Chang Title:   Treasurer